Citation Nr: 1531029	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-11 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating, in excess of 10 percent, for tinnitus.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to October 1978.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.


FINDINGS OF FACTS

1.  Audiological evaluations reflect that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than Level II hearing impairment in the right ear and no worse than Level II in the left ear.

2.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  There is no legal basis for the assignment of a schedular evaluation higher than the current 10 percent for the Veteran's service-connected tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In January 2011, the RO provided VCAA notice with respect to the Veteran's claims.  As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (noting that functional effects of hearing loss must be considered in an extraschedular determination).  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

I.  Bilateral Hearing Loss

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2014), Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2014).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Veteran's service-connected hearing loss is currently assigned a noncompensable disability evaluation pursuant to 38 C.F.R. § 4.85 (2014), Diagnostic Code 6100.  The Veteran contends that his hearing loss is more severe than the currently assigned noncompensable rating.


In a July 2011 VA audiological examination, the Veteran exhibited the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
25
65
70
LEFT
20
20
10
35
65

The average puretone threshold decibel loss was 47.5 in the right ear, and 32.5 in the left ear as noted in the air conduction test.  The examiner specifically noted that the air conduction test was the more accurate picture of the Veteran's hearing loss.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 94 percent in the right ear and of 98 percent in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level I hearing acuity in the right ear and level I hearing acuity in the left ear.  Such designations equate to a noncompensable evaluation.  It was noted that the Veteran's hearing loss condition did not affect his usual occupation or his daily activities.  

A December 2011 private audiological assessment revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
55
60
LEFT
10
5
5
10
55

The average puretone threshold decibel loss, according to the air conduction test was 32.5 in the right ear and 18.75 in the left ear.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level I hearing acuity in the right ear and level I hearing acuity in the left ear.  Such designations equate to a noncompensable evaluation.  
A February 2015 VA audiological assessment revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
60
65
LEFT
20
20
15
40
60

The average puretone threshold decibel loss, according to the air conduction test was 37.5 in the right ear and 33.75 in the left ear.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level II hearing acuity in the right ear and level II hearing acuity in the left ear.  Such designations equate to a noncompensable evaluation.  The examiner noted that the Veteran's hearing loss disability affected his occupational and daily activities in that he was unable to hear well.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet.App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Applying the findings of the December 2011 private audiological examination, and the July 2011 and February 2015 VA examinations to the rating criteria for hearing impairment, the Board finds that the criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  As previously noted, the Veteran's hearing loss was manifested by an average puretone threshold of 47.5 dB in the right ear, and 32.5 dB in the left ear with a 94 percent speech discrimination in the right ear and 98 percent speech discrimination in the left ear in the July 2011 VA audiological examination.  He averaged a puretone threshold of 32.5 dB in the right ear and 18.75 dB in the left ear with 100 percent speech discrimination in the right ear and 100 percent speech discrimination in the left ear, in the December 2011 VA examination.  In the February 2014 VA examination the Veteran's hearing loss was manifested by an average puretone threshold of 37.5 dB in the right ear and 33.75 dB in the left ear with 88 percent speech discrimination in the right ear and 88 percent speech discrimination in the left ear.  Reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be no more than a Level II and his left ear hearing loss to be no more than a Level II in the four audiological examinations.  Such designations equate to a noncompensable evaluation for the entire appeal period.  See 38 C.F.R. § 4.85(f) (2014).  

Therefore, the probative evidence fails to demonstrate a more severe hearing loss disability than is currently addressed by the Veteran's noncompensable disability rating.  Therefore, the claim for entitlement to an initial compensable rating must be denied.  The Board has considered the Veteran's statements regarding the severity of his bilateral hearing loss.  The Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. §§ 4.85 and 4.86 with respect to determining the severity of his service-connected bilateral hearing loss.

The evidence does not show that symptomatology associated with the Veteran's bilateral hearing loss more nearly approximates the schedular criteria associated with a higher rating at any time relevant to the appeal period.  Therefore, the currently assigned noncompensable rating is appropriate.

II.  Tinnitus

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 6260, which notes that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2014).  The Veteran is receiving the maximum rating under Diagnostic Code 6260.  Therefore, the Veteran's claim for an increased rating for his service-connected tinnitus must be denied.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III.  Extraschedular

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Board observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  In addition, there is no persuasive evidence in the record to indicate that the service-connected disabilities on appeal would cause any impairment, such as "marked interference" with employment over and above that which is already contemplated in the assigned schedular ratings.  38 U.S.C.A. § 1155 (West 2014) (Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  To the extent that VA's current schedule requires a significant degree of hearing loss before a Veteran can receive compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.' 38 U.S.C. § 7252(b). That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.")

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Although the Board is sympathetic to the Veteran and his hearing difficulties, the Board finds that the preponderance of the evidence weighs against an assignment of a compensable disability rating for the Veteran's service-connected bilateral hearing loss disability and tinnitus.  As such, the benefit-of-the-doubt rule has been applied, and the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is denied.

An initial rating, in excess of 10 percent, for tinnitus, is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


